Exhibit 10.16
 
RESTRICTED UNIT AGREEMENT
DELTATHREE, INC.
 
This Restricted Unit Agreement (this “Agreement”) is made as of the [____] day
of [______], [____] (the “Grant Date”), between deltathree, Inc., a Delaware
corporation (the “Company”), and [_______________] (the “Participant”).
 
WHEREAS, the Company has adopted the 2004 Stock Incentive Plan, as amended (the
“Plan”), to promote the interests of the Company by providing an incentive for
employees and consultants of the Company and its Affiliates (any terms used and
not defined herein shall have the meanings ascribed to such terms in the Plan);
 
WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer to
the Participant units (“Units”) that are convertible, at the option of
Participant, into an equal number of shares (“Shares”) of the Company’s Class A
common stock, par value $0.001 per share (“Common Stock”), in accordance with
the provisions of the Plan, all on the terms and conditions hereinafter set
forth; and WHEREAS, Participant wishes to accept said offer;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
1. Terms of Grant. The Participant hereby accepts the offer of the Company to
issue to the Participant, in accordance with the terms of the Plan and this
Agreement, [___________ (______)] Units (such Units, subject to adjustment
pursuant to Subsection 2.1(g) hereof, the “Restricted Units”), receipt of which
is hereby acknowledged by the Participant’s service to the Company and which
will be reported by the Participant in accordance with all tax laws applicable
to Participant.
 
2.1. Restricted Period and Forfeiture Provisions.
 
(a) Forfeiture. In the event that the Participant is no longer an employee or
consultant of the Company or an Affiliate for any reason, other than for a
reason as specified in Section 2.1(b) or 2.1(c) below, prior to the third
anniversary of the Grant Date (the “Termination”), a number of Restricted Units
shall become vested and shall not be forfeited in accordance with the vesting
schedule set forth on Schedule A attached hereto. Upon the expiration or
termination of the Restricted Period, the restrictions applicable to the
Restricted Units shall lapse pursuant to Sections 7(c) and (d) of the Plan.
 
(b) Effect of Termination for Disability, Death, Early Retirement, or Normal
Retirement. In the event the Participant’s Employment terminates due to the
Participant’s (i) death, (ii) disability, (iii) Early Retirement with the
consent of the Committee or (iv) Normal Retirement, a certain number of
Restricted Units shall vest and not be forfeited in accordance with Section 7(b)
of the Plan.
 
(c) Effect of a For Cause Termination. Notwithstanding anything to the contrary
contained in this Agreement, in the event the Company or an Affiliate terminates
the Participant’s employment or service for “cause” (as defined in the Plan) or
in the event the Administrator determines, within one (1) year after the
Participant’s termination, that either prior or subsequent to the Participant’s
termination the Participant engaged in conduct that would constitute “cause,”
all of the Restricted Units then held by the Participant shall be forfeited to
the Company immediately as of the time the Participant is notified that he or
she has been terminated for “cause” or that he or she engaged in conduct which
would constitute “cause”.
 
(d) Change of Control. The Committee shall determine the effect that certain
events (including a change of control) will have on the vesting and forfeiture
of the Restricted Units.
 
(e) Prohibition on Transfer. The Participant recognizes and agrees that during
the Restricted Period the Restricted Units (except as provided in this Section
2.1) may not be sold, transferred, assigned, hypothecated, pledged, encumbered
or otherwise disposed of, whether voluntarily or by operation of law, other than
to the Company (or its designee). However, the Participant, with the approval of
the Administrator, may transfer the Restricted Units for no consideration to or
for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to this Agreement prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren (and, for
this purpose, shall also include the Participant). The Company shall not be
required to transfer any Restricted Units on its books which shall have been
sold, assigned or otherwise transferred in violation of this Subsection 2.1(e),
or to treat as the owner of such Restricted Units, or to pay dividends to, any
person or organization to which any such Restricted Units shall have been so
sold, assigned or otherwise transferred, in violation of this Subsection 2.1(e).
 
(f) Failure to Deliver Restricted Stock to be Forfeited. In the event that the
Restricted Units to be forfeited to the Company under this Agreement are not in
the Company’s possession and the Participant or the Participant’s Survivor fails
to deliver such Restricted Units to the Company (or its designee), the Company
may immediately take such action as is appropriate to transfer record title of
such Restricted Units from the Participant to the Company (or its designee) and
treat the Participant and such Restricted Units in all respects as if delivery
of such Restricted Units had been made as required by this Agreement. The
Participant hereby irrevocably grants the Company a power of attorney which
shall be coupled with an interest for the purpose of effectuating the preceding
sentence.
 
(g) Adjustments. The Plan contains provisions covering the treatment of Units
and Shares in a number of contingencies such as stock splits and mergers.
Provisions in the Plan for adjustment with respect to the Restricted Units and
any Shares acquired upon conversion of Units and the related provisions with
respect to successors to the business of the Company are hereby made applicable
hereunder and are incorporated herein by reference.
 
 

--------------------------------------------------------------------------------


 
2.2 General Restrictions on Transfer of Restricted Units.
 
(a) The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Units or Shares, then it will promptly sign such agreement and will
not transfer, whether in privately negotiated transactions or to the public in
open market transactions or otherwise, any Units or Shares or other securities
of the Company held by him or her during such period as is determined by the
Company and the underwriters, not to exceed 90 days following the closing of the
offering, plus such additional period of time as may be required to comply with
Marketplace Rule 2711 of the National Association of Securities Dealers, Inc. or
similar rules thereto (such period, the “Lock-Up Period”). Such agreement shall
be in writing and in form and substance reasonably satisfactory to the Company
and such underwriter and pursuant to customary and prevailing terms and
conditions. Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Units or Shares or other securities of the Company subject to the foregoing
restrictions until the end of the Lock-Up Period.
 
(b) The Participant acknowledges and agrees that neither the Company nor its
shareholders, directors and officers, has any duty or obligation to disclose to
the Participant any material information regarding the business of the Company
or affecting the value of the Units or Shares before, at the time of, or
following a Termination, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.
 
3. Conversion of Units into Shares of Common Stock. Following such time as any
Restricted Units become vested, except as provided herein the Participant may
convert some or all of such Units into an equal number Shares of Common Stock at
a purchase price of $0.001 per Share (which such amount may be withheld by the
Company from future payments to be made by the Company to the Participant), by
providing written notice thereof to the Senior Vice President of Finance and
Treasurer of the Company as provided in Section 10 below. Such notice shall
include, at a minimum, the Participant’s name and the number of Units that the
Participant elects to so convert. Within three (3) business days of its receipt
of such request, the Company shall arrange to have such number of Shares
transferred into a separate account for the Participant at the brokerage house
that holds the Company’s securities.
 
4. Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of Restricted Units shall be made by the Participant
solely in accordance with the requirements of the U.S. Securities Act of 1933,
as amended.
 
5. Rights as a Stockholder. The Participant shall have all the rights set forth
in Section 7(e) of the Plan.
 
6. Incorporation of the Plan. The Participant specifically understands and
agrees that the Restricted Units issued under the Plan are being provided to the
Participant pursuant to the Plan, a copy of which the Participant acknowledges
he or she has read and understands and by which he or she agrees to be bound.
The provisions of the Plan are incorporated herein by reference. Copies of the
Plan and the Summary Plan Description of the Plan are accessible at:
 
[Link to webpage]
 
7. Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Restricted Units or the Stock issued pursuant to this
Agreement shall be the Participant’s sole responsibility. Without limiting the
foregoing, the Participant agrees that, to the extent that the conversion of
Units into Shares of Common Stock or the declaration of dividends on any
Restricted Units before the lapse of restrictions on disposition of any such
Units results in the Participant’s being deemed to be in receipt of earned
income under the provisions of the Code, the Company shall be entitled to
immediate payment from the Participant of the amount of any tax required to be
withheld by the Company. Without limiting the foregoing, in the event that the
Participant shall no longer be an employee or consultant of the Company or any
Affiliate and such Participant is entitled to Restricted Units pursuant to the
terms of this Agreement, the Participant agrees to take any action to settle any
outstanding tax matters (including required payments, if applicable) with the
Company arising from the conversion of Units into Shares of Common Stock within
ten (10) days of the date that the Participant ceases to be an employee or
consultant of the Company or any Affiliate.
 
The Participant acknowledges that at such times as the Restricted Units are
converted into Shares of Common Stock in accordance with Section 3 above the
Participant will have income for tax purposes equal to the fair market value of
the Shares at such date less the price paid for the Restricted Units by the
Participant. If the Participant is a United States taxpayer, the Participant may
be able to file an election under Section 83 of the Code and elect to include
the gross income in the year of the transfer of the Stock. If the Participant
makes such election, the Participant shall provide the Company with a copy of
such form of election. The Participant understands and acknowledges that he or
she should obtain the advice of his or her tax advisors with respect to the tax
consequences of the Restricted Units, the conversion of such Units into Shares,
and the provisions of this Agreement.
 
8. Equitable Relief. The Participant specifically acknowledges and agrees that
in the event of a breach or threatened breach of the provisions of this
Agreement or the Plan, including the attempted transfer of the Restricted Units
by the Participant in violation of this Agreement, monetary damages may not be
adequate to compensate the Company, and, therefore, in the event of such a
breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.
 
9. No Obligation to Maintain Relationship. The Company is not obligated, by the
Plan or this Agreement, to continue to employ or engage the Participant as an
employee or consultant of the Company or an Affiliate. The Participant
acknowledges: (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (ii) that the grant of the Restricted
Units is a one-time benefit which does not create any contractual or other right
to receive future grants of Units or benefits in lieu of Units; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when Units shall be granted, the number of Units to be
granted, the purchase price per Share acquirable upon conversion of Units, and
the time or times when each Unit shall be free from a lapsing repurchase or
forfeiture right, will be at the sole discretion of the Company; (iv) that the
Participant’s participation in the Plan is voluntary; (v) that the value of the
Units is an extraordinary item of compensation which is outside the scope of the
Participant’s employment contract, if any; and (vi) that the Units are not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.
 

--------------------------------------------------------------------------------


 
10. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given in person or by recognized overnight courier service,
facsimile or e-mail (in either case with confirmation of receipt), registered or
certified mail (return receipt requested), addressed as follows:
 
If to the Company:
 
deltathree, Inc.
75 Broad Street, 31st Floor
New York, NY 10004
Attn: Senior Vice President of Finance and Treasurer
 
If to the Participant:
 
[_____________]
[_____________]
[_____________]
 
or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized overnight courier service, upon delivery by facsimile or e-mail
during normal business hours with confirmation of receipt, or three business
days following mailing by registered or certified mail.
 
11. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.
 
12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in New York and agree that such litigation shall be
conducted in the state courts of New York or the federal courts of the United
States District Court for the Southern District of New York.
 
13. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.
 
14. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.
 
15. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.
 
16. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto on separate counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.
 

17. Data Privacy. By entering into this Agreement, the Participant: (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate administering the Plan or providing Plan record keeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Units and the administration of the Plan; (ii) waives any data privacy rights
he or she may have with respect to such information; and (iii) authorizes the
Company and each Affiliate to store and transmit such information in electronic
form.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

   DELTATHREE, INC.        By:_________________________  
 Name:_______________________    Title:________________________          
 Participant:_________________________            Print
Name:_________________________

 
 

--------------------------------------------------------------------------------


 
SCHEDULE A
 
Vesting Schedule
 
[TO BE INSERTED]
 

--------------------------------------------------------------------------------

